Citation Nr: 1028922	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his brother 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The Veteran was afforded a September 2006 
Travel Board hearing before the undersigned Veterans Law Judge.  
Following the hearing, the Board issued a February 2007 decision 
that reopened and remanded the claim for additional notification 
and development actions.  


FINDINGS OF FACT

1.  A VA psychologist has diagnosed the Veteran with PTSD and 
attributed it to the Veteran's reported in-service stressor.

2.  The Veteran reported an in-service stressor that is 
consistent with the places, types, and circumstances of his 
military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009); 75 Fed. 
Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).


The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additional regulations apply exclusively to PTSD service 
connection claims.  See 38 C.F.R. § 3.304(f).  During the 
pendency of the appeal, significant changes were made to these 
regulations.  75 Fed. Reg. 39843 (July 13, 2010).  The amended 
regulations provide the following: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  Id.

Evidence 

During active military service, medical records and personnel 
records are unremarkable for any psychiatric treatment, except 
for the Veteran affirming "nervous trouble" at his entrance 
examination.  

The Veteran initially filed a claim in January 1990 for service 
connection for a nervous condition and continued to file 
additional claims that included PTSD.  He underwent his first VA 
psychological examination in March 1992.  The Veteran did not 
comment on any in-service stressful incident; rather his 
complaints centered on present anxiety symptoms.  

VA reexamined the Veteran in December 1993 and the examiner 
determined that the Veteran did not sufficiently detail stressors 
to warrant a PTSD diagnosis.  The examination report records that 
the Veteran voluntarily mentioned that he did not experience an 
extraordinary combat situation; rather, he reported "just 
ordinary soldier's stuff."

VA treatment notes, dated September 1994, reflect that the 
Veteran could not recall many details of his service.  It was 
noted that the Veteran denied being surrounded by the enemy, 
going on combat patrols or other dangerous duty, or seeing anyone 
hit by gunfire.  He described his duties as mainly combat 
support.  When asked to describe a single traumatic event, he 
said he saw a child run over by a five-ton truck.  He claimed 
having received the Bronze Star but could not explain the 
circumstances which led to the award.  He also claimed to have 
been a helicopter door gunner with the 25th infantry division, 
but the examiner noted that the Veteran's DD Form 214 did not 
reflect award of air medals, air crewman's badge, or other combat 
awards.  The examiner noted that the Veteran's score on the 
Mississippi Combat Scale fit the diagnostic criteria for PTSD, 
but he could not make a PTSD diagnosis without an identifiable 
stressor.  Then, in November 1995, a VA healthcare provider 
filled out a PTSD check list and concluded that the Veteran had 
severe chronic PTSD based upon reported in-service stressors.  

A December 1996 VA examination report showed that the Veteran 
stated that he served as a gunner while attached to the 163rd 
Transportation Unit.  He also reported being fired upon by 
snipers, and his compound coming under mortar attack.  When asked 
to identify a specific stressor, he recounted in detail an 
incident in which, during a monsoon, a truck ran over a boy.  The 
examiner observed that the Veteran clearly had a severe 
impairment due to anxiety, but declined to diagnose PTSD without 
verification of a specific significant stressor.  A similar 
finding was made by the examiner authoring the February 1999 VA 
examination report.  The February 1999 report records stressors 
of service as a military police officer and infantry, riding 
escort on trucks, being subjected to sniper fire and mortar 
attacks, and seeing the truck in front of him being blow up by a 
mortar and two or three people killed.  The Veteran also 
described an event in which, while serving guard duty at his 
compound outside Saigon, fifteen or twenty men tried to overrun 
the gate, and he shot and killed several of them. 

Meanwhile, the medical record reflects extensive VA psychiatric 
treatment from the early 1990s through the present.  More recent 
VA treatment records refer to a PTSD diagnosis numerous times. 

The most recent VA examination occurred in September 2009.  The 
Veteran reported trouble with nervousness, sleep disturbances, 
and hypervigilence, among other symptoms.  The Veteran recounted 
having psychological symptoms since returning from Vietnam.  He 
specifically recalled in detail an incident in which, while he 
was serving as a gunner for a convoy, the convoy came under 
mortar attack.  A mortar hit his truck and killed the driver.  He 
pulled the driver out of the vehicle; when the medics came over, 
they thought he had been injured, as he was covered in the blood 
of the dead driver.  The Veteran also recounted being exposed to 
frequent mortar attacks while stationed on base, and frequently 
saw people being wounded or killed from these attacks.  Mental 
status examination showed moderate grooming and generally 
appropriate affect.  He was not oriented to the year or week and 
did not pass the attention and calculation portion of the 
examination.   However, no psychotic symptoms were present.  The 
PTSD Checklist - Military Ed. confirmed that the Veteran's 
responses were sufficient to warrant a PTSD diagnosis.  The 
examiner diagnosed PTSD and attributed it to the Veteran's report 
in-service stressors.  He commented that the Veteran experiences 
intrusive thoughts sleep disturbances, and irritability as a 
result of his Vietnam memories. 

During the pendency of the appeal, extensive development was 
undertaken by VA to verify the Veteran's lay reports of 
stressors.  The purpose being that under the prior regulations 
for non-combat Veterans, corroborating evidence was necessary to 
verify lay reports of in-service stressors.  38 C.F.R. § 3.304(f) 
(prior to July 13, 2010).   Personnel records confirm that the 
Veteran served in Vietnam from April 1966 to April 1967 as part 
of a supply company.  His military occupational specialty was 
listed as a Quartermaster.  The Veteran earned a Republic of 
Vietnam Campaign Medal and a Vietnam Service Medal with two 
bronze stars.  He also earned a Marksman badge.  

In May 2007, the Veteran provided detailed stressor information 
sufficient to conduct a search for corroborating military 
records.  He recalled being stationed at the "Tan Nhut Airbase" 
beginning in April 1966.  The Veteran stated that he was involved 
in defending the base from enemy attacks.  In August 1966, he was 
assigned to the 11th Support Group, supply specialist and worked 
as a machine gun operator.  During conveys, he came under attack 
and witnessed a driver being killed; he gave the name and 
approximate date of the attack, adding that the truck had been 
hit by a mortar and enemy gunfire.  Additionally, he observed 
wounded soldiers visiting the base for treatment.  

The Center for Unit Records Research (CURR) issued its findings 
based upon the Veteran's reported stressors.  The CURR report 
reflected that it covered the calendar year 1967.  The 163rd 
Supply Company was located at Camp Davies, Nha Be District.  The 
record did not reference any causality.  


A March 2010 Defense Personnel Records Information Retrieval 
System (DPRIS) confirmed that the Veteran's units were located 
outside the gate of Tan Son Nhut.  Records confirmed that Tan Son 
Nhut was attacked on April 13, 1966, October 18, 1966, and 
December 3, 4, 5, 7, and 16, 1966.  However, records did not 
confirm any causality.  Additionally, the Veteran's unit records 
did not reference an attack on their specific location.  Morning 
reports obtained listed one entry for an individual with a name 
similar to that given by the Veteran, but did not reference him 
being wounded or killed in action.  

Analysis

The Veteran contends that service connection for PTSD is 
warranted.  As noted above, the regulations governing service 
connection for PTSD were substantially revised during the 
pendency of this appeal.  38 C.F.R. § 3.304(f); 75 Fed. Reg. 
39843 (July 13, 2010).  Under the revised regulations, the Board 
finds that the evidence of record is sufficient to grant his 
claim.  See id.   

VA treatment records and the September 2009 VA examination report 
include several PTSD diagnosis made by VA psychiatrists and 
physicians.  The September 2009 VA examination report indicates 
that the Veteran's report in-service stressors are adequate to 
support a PTSD diagnosis and that they are related to the 
diagnosed PTSD.  

The remaining issue is whether evidence shows that the claimed 
stressors are consistent with the places, types, and 
circumstances of service.  The Veteran has provided several 
statements concerning stressors in written documents, examination 
reports, and testimony throughout the years; apparently he did 
not detail his stressors sufficiently to conduct a search for 
corroborating records until May 2007, although an earlier search 
was performed in 2003, at which time the U.S. Armed Services 
Center for Unit Records Research provided pertinent unit 
histories, operational reports - lessons learned, and extracts of 
weekly summaries.  

Based on the reported information, a March 2010 DPRIS search 
contains information that the records retired by the Veteran's 
units of assignment while in Vietnam make no reference to an 
attack on their locations. All were reported as being located at 
the Rice Mill outside the gate of Tan Son Nhut during the period 
April 1, 1966 through December 31, 1966.  Only one attack was 
found on Tan Son Nhut in April - April 16, 1966.  No casualties 
were received during this attack.  Attacks on Tan Son Nhut - by 
indirect fire, small arms fire, and ground assault by sappers - 
were verified for October 18, 1966, and December 3, 4, 5, 7, and 
16, 1966.  It was not verified that the 11th Supply Company was 
involved in any of these attacks.

The Board concludes that the information contained in the 
Veteran's claims folder confirmed that the Veteran's assigned 
base was attacked while he was stationed there.  In his May 2007 
stressor statement, the Veteran reported having to defend Tan Son 
Nhut from attack in April 1966.  Personnel records and DPRIS 
search results confirm that the Veteran was likely in the 
vicinity of the documented enemy attack.  The Board, therefore, 
finds that the record reflects that the Veteran reported a 
stressor consistent with the places, types, and circumstances of 
his service.  75 Fed. Reg. 39843 (July 13, 2010).  

In sum, the evidence meets the criteria of the amended 38 C.F.R. 
§ 3.304(f), governing service connection PTSD claims for non-
combat Veterans.  38 C.F.R. § 3.304(f); Id.  The claim for 
service connection for PTSD is granted. 

Duty to Notify and Assist

The Board has considered whether further development and notice 
under the Veterans Claims Assistance Act (VCAA) or other law 
should be undertaken.  However, given the results favorable to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, or 
be of assistance to this inquiry.




ORDER

Service connection for PTSD is granted, subject to the statutes 
and regulations governing the payment of monetary awards.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


